Name: Commission Regulation (EC) No 1667/1999 of 28 July 1999 amending Regulation (EC) No 1760/98 increasing to 2 538 000 tonnes the quantity of barley held by the French intervention agency for which a standing invitation to tender for export has been opened
 Type: Regulation
 Subject Matter: trade policy;  trade;  Europe;  plant product
 Date Published: nan

 EN Official Journal of the European Communities 29. 7. 1999L 197/36 COMMISSION REGULATION (EC) No 1667/1999 of 28 July 1999 amending Regulation (EC) No 1760/98 increasing to 2 538 000 tonnes the quantity of barley held by the French intervention agency for which a standing invitation to tender for export has been opened THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organisation of the market in cereals (1), as last amended by Regulation (EC) No 1253/ 1999 (2), and in particular Article 5 thereof, (1) Whereas Commission Regulation (EEC) No 2131/93 (3), as last amended by Regulation (EC) No 39/1999 (4), lays down the procedures and conditions for the disposal of cereals held by the intervention agencies; (2) Whereas Commission Regulation (EC) No 1760/98 (5), as last amended by Regulation (EC) No 1397/1999 (6), opened a standing invitation to tender for the export of 2 338 000 tonnes of barley held by the French interven- tion agency; whereas, France informed the Commission of the intention of its intervention agency to increase by 200 000 tonnes the quantity for which a standing invi- tation to tender for export has been opened; whereas the total quantity of barley held by the French intervention agency for which a standing invitation to tender for export has been opened should be increased to 2 538 000 tonnes; (3) Whereas this increase in the quantity put out to tender makes it necessary to alter the list of regions and quant- ities in store; whereas Annex I to Regulation (EC) No 1760/98 must therefore be amended; (4) Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 1760/98 is hereby amended as follows: 1. Article 2 is replaced by the following: Article 2 1. The invitation to tender shall cover a maximum of 2 538 000 tonnes of barley to be exported to all third countries with the exception of the United States, Canada and Mexico. 2. The regions in which the 2 538 000 tonnes of barley are stored are stated in Annex I to this Regulation. 2. Annex I is replaced by the Annex hereto. Article 2 This Regulation shall enter into force on the day of its publica- tion in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 July 1999. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 181, 1.7.1992, p. 21. (2) OJ L 160, 26.6.1999, p. 18. (3) OJ L 191, 31.7.1993, p. 76. (4) OJ L 5, 9.1.1999, p. 64. (5) OJ L 221, 8.8.1998, p. 13. (6) OJ L 163, 29.6.1999, p. 37. EN Official Journal of the European Communities29. 7. 1999 L 197/37 ANNEX ANNEX I (tonnes) Place of storage Quantity Amiens 102 500 ChÃ ¢lons 244 000 Dijon 137 000 Lille 443 554 Nantes 37 000 Nancy 89 000 OrlÃ ©ans 523 000 Paris 140 000 Poitiers 205 000 Rouen 615 546 Toulouse 1 400